DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating the connect token with the web backend configured to authenticate the client to one or more servers”.   The grammatical nature of this limitation is unclear.  Is the web backend doing the generating of the connect token?  Or is the web backend configured to do the authenticating?  Or both?  Also, reciting that the web backend is “configured” to do something does not limit the method itself.  If the authentication of the client is to be performed, it needs to be positively recited in the claim.  The metes and bounds of the claim are unclear.
Claim 5 recites “wherein the connection challenge packet comprises…”  This lacks sufficient antecedent basis in the claims.  The connection challenge packet was not previously recited.  Therefore, this claim is irrelevant to the independent claim, and cannot be examined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “wherein the connection challenge packet comprises…”  However no connection challenge packet was recited in claim 1, from which claim 5 depends.  Therefore, this does not further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, Baghwan teaches a method of facilitating connection between a client and a server, comprising:
Receiving at a web backend a request from a client for a connect token (Client connection service makes a request to the server connection service for a code which is to be used by the client connection service to obtain an access token) - see [0113]. 
Generating the connect token with the web backend configured to authenticate the client to one or more servers (If there is no stored access token for the user, the server connection service can initiate, via the client connection service and/or the client application, a login process to obtain a valid and unexpired access token via a login process in which the user logs into the external service and authorizes the client connection service and/or the server connection service to activate functionality of the external service on the user's behalf. The obtained access token can be retained by the server connection service) - see [0114].
Sending the connect token from the web backend to the client via a secure channel (The server connection service transmits the stored access token and a request to the external service to obtain the code (requested by the client connection service).  The external service receives the request from the server connection service, uses the access token received with the request to generate the requested code, and transmits the requested code to the server connection service. At step, the server connection service receives the generated code and transmits the received code to the client connection service) - see [0115].
Baghwan does not teach that the connect token comprises public data, wherein the public data includes information the client needs to connect to one or more servers via a network connection.
Park teaches that a profile access token may include server address information (such as test.dp.com which would be public) - see [0120] and [0121].
However, the prior art does not teach or suggest that the connect token comprises private data, wherein the private data cannot be read, modified, or forged by the client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.